SAMUEL, Judge.
Subsequent to the date (December 3, 1979) our original opinion and decree, 377 So.2d 589, in this matter was handed down, we discovered another panel of this court had handed down (on November 12, 1979) a conflicting opinion and decree in Les Levy Oil & Supply, Inc. v. Southern Petroleum Transports, Inc., et a Is., 377 So.2d 907. Accordingly, exproprio motu we ordered the motion to dismiss the appeal in this case be submitted for reconsideration to the court en banc.
As the facts are stated in our original opinion, we consider it sufficient to say that, for the reasons stated in Levy and in the cases cited therein, a majority of the judges of this court now holds a judgment compelling payment of attorney’s fees and expenses for failure to comply with discovery procedures is interlocutory and unappealable.
For these reasons, the motion to dismiss is maintained and the appeal in this matter is now dismissed. All costs of this appeal are to be paid by the defendants-appellants.

MOTION MAINTAINED; APPEAL DISMISSED.

REDMANN and LEMMON, JJ., dissent with written reasons.